 In the Matter of HALL FREIGHT LINES, INC.andCHICAGO TRUCKDRIVERS,CHAUFFEURS AND HELPERS UNION OF CHICAGO ANDVICINITY, LOCAL 705andFRANK J. BELSKY, JOSEPH INGO,'EDWARDLAURISCH, GEORGE BERNDT, CHARLES J. CIOLINO, SAM CIOLINO,CARIO COVELLI AND JOSEPH LYDONandINTERNATIONAL BROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERSOF AMERICA, LoCAL 705, A. F. L., PARTY TO THE CONTRACTCase No. 13-C-2378.-Decided January 14, 1946Mr. Gustaf B. Erickson,for the Board.Messrs. Hyman AbramsandJohn Newberry,of Chicago, Ill., forthe respondent.Messrs. Raymond F. HayesandJ. A. Quigley,of Chicago, Ill., forthe C. T. D.Messrs. Daniel D. CarmellandLeo Segall,of Chicago, Ill., for theI.B. T. and Local 710.Miss Grace McEldowney,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended charge filed on May 18, 1944, by Chicago TruckDrivers, Chauffeurs and Helpers Union of Chicago and Vicinity,Local 705, herein called the C. T. D., the National Labor RelationsBoard, herein called the Board, by its Regional Director for theThirteenth Region (Chicago, Illinois), issued its complaint, datedJune 14, 1944, against Hall Freight Lines, Inc., Chicago, Illinois,herein called the respondent, alleging that the respondent had engagedin and was engaging in unfair labor practices affecting commerce, with-in the meaning of Section 8 (1), (3), and (5) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint, accompanied by notice of hearingthereon,were duly served upon the respondent, the C. T. D., Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers ofAmerica, Local 705, A. F. L., hereincalledthe I. B. T., and65 N. L.R. B., No. 72.397 398DECISIONSOF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Teamsters, Meat Drivers and Helpers,Highway Drivers, Dockmen and Helpers, Local 710, A. F. L., hereincalled Local 710.With respect to the unfair labor practices, the complaint alleged,in substance, that on or about March 28, 1944, the respondent: (1)entered into, and thereafter enforced, a collective bargaining contractwith the I. B. T., requiring membership in the 1. B. T. as a conditionof employment of the respondent's city drip ers, although the I. B. T.was not then the representative of said drivers; (2) terminated theemployment of city drivers Frank J. Belsky, Joseph Ingo, EdwardLaurisch, George Berndt,' Charles J. Cioluio, Sam Ciolino, CarloCovelli, and Joseph Lydon, because of their membership in andactivities on behalf of the C. T. D., and because they had refused tojoin the I. B. T.; and (3) refused to bargain collectively with theC.T.D. as the representatives of the respondent's city drivers,although the C. T. D. was the representative of said drivers in anappropriate collective bargaining unit.On July 10, 1944, the respondent filed its answer, admitting certainallegations of the complaint, but denying that it had terminated theemployment of the employees named in the complaint and that it hadengaged in the alleged unfair labor practices.Thereafter, theI.B. T. also denied the alleged unfair labor practices insofar as it wasinvolved therein.Pursuant to notice duly served upon the parties, a hearing was heldin Chicago, Illinois, on July 13, 14, and 15, 1944, before Charles W.Schneider, the Trial Examiner duly designated by the Chief TrialExaminer.The Board, the respondent, the C. T. D., the I. B. T., andLocal 710 were represented by counsel.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencehearing upon the issues was afforded all parties.On the first day of the hearing, over objection by the respondent,the I. B. T., and Local 710, a second amended charge, dated July 13,1944, was filed.This charge, reciting the same allegations as theprevious charge, was signed by a representative of the C. T. D., andalso by the persons alleged in the complaint to have been discrimina-torily discharged.At the same time, over similar objection, the com-plaint was amended to include the latter individuals as parties to theaction.During the course of the hearing, the respondent, the I. B. T., andLocal 710 moved to dismiss the proceeding for failure of proof andalso upon the ground that the Board was deprived of jurisdiction byIIncorrectly referred to in the complaint as George Bennett. HALL FREIGHT LINES, INC.399reason of the limitation on the use of the Board's funds contained inthe National Labor Relations Board Appropriation Act, 1945.2TheTrial Examiner reserved his ruling upon these motions, which liethereafter denied in his Intermediate Report.During the hearing,the Trial Examiner also denied a motion of the I. B. T. to dismissthe complaint on the ground that the C. T. D. was not a labor organi-zation.3At the close of the hearing, the pleadings were amended,without objection, to conform to the proof with respect to names,dates, and other formal matters.During the course of the hearing,the Trial Examiner made rulings on other motions and on objectionsto the admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner, and finds that no prejudicial errorwas commit-ted.The rulings are hereby affirmed.Thereafter, the Trial Examiner issued his Intermediate Report,copies of which were served upon the respondent, the C. T. D., theI.B. T., and Local 710. In the Iitermediate Report, the Trial Ex-aminer found that the respondent had engaged in and was engagingin unfair labor practices, within the meaning of Section 8 (1) and(3) of the Act, and recommended that it cease and desist therefromand take certain affirmative action designed to effectuate the policiesof the Act.He also found that the respondent had not engaged inunfair labor practices within the meaning of Section 8 (5) of theAct, and recommended that the complaint be dismissedinsofar as2 58 Stat. 567,approved June 28, 1944.The pertinent language of the statute is asfollows :No part of the funds appropriated in this title shall be used in any way in connectionwith a complaint case arising over an agreement,or a renewalthereof, betweenmanagement and labor which has been in existencefor threemonths orlonger withoutcomplaint being filed by anemployeeor employees of such plant,Provided,That,hereafter,notice of such agreement,or renewal thereof, shall havebeen posted in theplant affected for said period of three months,said noticecontaininginformation asto the locationat an accessible place of such agreementwheresaid agreement shallbe open forinspection by any interestedperson.The respondentand the I. B.T. contend that underthis provision and a similar provisionin the 1946AppropriationAct, the Board is barred from proceeding with the case becausemore than3 months elapsed between the date of the executionof an agreement,discussedbelow, between the respondent and the I. B.T and the dateof the filing of a charge signedby employees of the respondent.We find no meritin this contention.The provisionquoted abovespecifically requires the posting of a notice in order for the limitation on theuse of the Board's funds to becomeoperative.Admittedly,no notice of the contract or itslocation was postedin thiscase.Furthermore, although the record indicatesthat copiesof the I. B. T.'s standardform of contract were mailed bythe I. B T.to all thedrivers onMarch 28, 1944,the date on which the contractwas executed,it doesnot appear that thesecopies boreany indication of the fact that such a contract had actually been executed bythe respondentand theI.B. T.Underthese circumstances,even assuming that actualnotice of the contract would have constituted compliance with the posting requirement,we are of the opinion that the mailingof thecopies of the standard form did not constitutesuch notice.3The I.B. T. contendsthat the C. TD is not a labor organization because it hasfailed to comply with the Illinoislaw governingsuch organizations.We agree with theTrial Examiner that becausethe record shows that the C. T. D.,since 1908,has existedfor the purpose of dealingwith, and has dealt with,employers on behalf of employeesconcerning terms andconditionsof employment,it is a labor organization,within themeaning of Section 2(5) of the Act.679100-46-vol. 65-27 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch allegations were concerned 4Thereafter, the respondent andthe I. B. T. filed exceptions to the Intermediate Report and sup-porting briefs.Upon request of the respondent and the I. B. T., and pursuant tonotice, the Board held a hearing for the purpose of oral argument atWashington, D. C., on November 20, 1945.The respondent and theI.B. T. were represented by counsel and participated in the argu-ment; the C. T. D. did not appear.The Board has considered the exceptions and briefs filed by therespondent and the I. B. T. and finds that the exceptions, insofar asthey are consistent with the f ndings, conclusions, and order set forthbelow, have merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTHall Freight Lines, Inc., is an Illinois corporation engaged as acommon carrier, under certificate of the Interstate Commerce Com-mission, in the business of carrying and transporting freight, consist-ing of substantial quantities of machine tools and, other equipmentfor manufacturing plants, to and from various terminal points inIllinois, Indiana, and neighboring States.The main office and ter-minalof the respondent is located in Danville, Illinois.The re-spondent maintains and operates additional terminals at Chicago,Bloomington, Champaign, Peoria, Kankakee, Paris, and Pontiac,Illinois, and at Terre Haute, Indiana.The respondent admits thatit is engaged in commerce, within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America, Local 705, and International Brother-hood of Teamsters, Meat Drivers and Helpers, Highway Drivers,Dockmen and Helpers, Local 710, are labor organizations affiliatedwith the American Federation of Labor, admitting to membershipemployees of the respondent.Chicago Truck Drivers, Chauffeurs and Helpers Union of Chicagoand Vicinity, Local 705, is an unaffiliated labor organization ad-mitting to membership employees of the respondent.' In the Intermediate Report,the Trial Examiner also denied motions to dismiss itscomplaint, which had been filed after the hearing by the respondent and the I. B. T. HALL FREIGHT LINES, INC.III.THE ALLEGED UNFAIRLABOR PRACTICES,A. Chronology of events1.Preliminary findings401The events here concerned occurred at, and involve only, the re-spondent's Chicago terminal.All the events took place during theperiod between Monday morning, March 27, and Friday morning,March 31, 1944.At the time of these events, the personnel employed at the Chicagoterminal consisted of a manager, Edward Al. Beazley, a dispatchernamed Charney, several clerical employees, 10 "city" drivers, 2 to 5."over-the-road" drivers, and 8 to 10 clock or platform men.The citydrivers operate trucks in and around Chicago; the over-the-road mendrive between Chicago and the respondent's various terminals; thedockmen handle and transfer freight at the Chicago terminal.On March 27, 1944, the respondent was operating under the termsof a collective bargaining contract with the C. T. D., covering theChicago city drivers.'At that time, and for a number of years priorthereto, the respondent recognized and dealt with the C. T. D. as thebargaining representative of such drivers and checked off their duesfor the C. T. D.At the time of the events herein, all the city driverswere members of the C. T. D. and their dues in that organizationwere paid up through the month of March by reason of the check-off.However, the respondent's over-the-road drivers and dockmen at theterminal were, and apparently for a number of years had been, repre-sented by Local 710 by virtue of a contract between the respondentand Local 710.Sam Ciolino, a city driver employed by the respondent, was the lastC. T. D. steward at the terminal.eCiollno was friendly with JosephDesmyter, an official of the I. B. T.Before March 27, 1944, Desmyter,on a number of occasions, sought, apparently unsuccessfully, to induceCiolino to persuade the respondent's city drivers to affiliate withthe I. B. T.-2.Monday, March 27The city drivers begin work at 8: 00 a. in. On Monday morning,March 27, 1944, at about 7:30 a. in., Desmyter,accompanied by JointRusso,WillieO'Brien, Johnny Hartnett,and Frank Kratkey, officials'The record fails to show that this contract had ever been formally executed.Anunsigned copy, introduced in evidence, recited that it was effective January 1, 1 943, toDecember 31, 1944, and provided for automatic renewal unless written notice was given byeither party 60 days prior to January 1 of any year theie,ifter6 Ciolino held this office until December 31, 1943, at which time the C. T. D abolishedthe office of steward in "barns"employing less than 15 drivers 402DECISIONSOF NATIONALLABOR'RELATIONS BOARDor representatives of the I. B. T., and by Thomas Keegan, O'Connor,and Tony Serrone,7 officials of Local 710, went to the terminal and toldManagerBeazley that they wished to talk to the city drivers.WithBeazley's permission, the 9 city drivers who were at work that day 8weresummoned to the dispatcher's office, where the I. B. T. representa-tives attempted to persuade them to affiliate with the I. B. T.Beazleyremained in his office.The drivers declined to change their afiiilia-tion, left the room, and walked out to the dock or loading platform.Keegan thereupon ordered the dockmen to cease their work, whichthey did.The I. B. T. officials then approached the drivers individ-ually and renewed their efforts to induce the men to change theiraffiliation.After this had gone on for about an hour, several C. T. D.officials, who had been called by Joe Lydon, one of the drivers, arrivedat the terminal.Someone summoned the police.By the time thepolice arrived, about 9 or 10 o'clock, the crowd was milling around andthe situation was one of general confusion.There was noviolence,however, nor threats of any.After a time, the drivers went into thedrivers' room to discuss what to do. Later,Beazley wentin and askedthem who was going to pay them for standing around. The driversreplied that they wanted to work and that Beazley was the only onewho could send them out.Beazley asked what good it would do tosend the trucks out empty, and told them to settle it one way oranother so that they could get back to work.The drivers asked to belet alone for a while.They then discussed the problem among them-selves, but were unable to reach a decision.A vote was taken.Thistime, aboutfour of the drivers voted to affiliate with the I. B. T.Afterfurther fruitless discussion, they reported to the unionofficials out-side that they were unable to agree. Someone suggested that therepresentativesof the I. B. T. and the C. T. D. talk to the men and pollthem.This was done.Representatives of both unions went into theroom; each side explained the advantages of its organization; andRusso then polled the men individually.This time, a majority votedfor the I. B. T.The rest of the drivers, with the exception of Lydon,then agreed to abide by the decision of the majority.The C. T. D.representativesleft.Desmyter distributed I. B. T. dues books inwhich stamps were inserted showing the payment of dues for April .9Russo toldLydon, who was not given a book, that lie would be given30 to 60 days in which to join the I. B. T. Sam Ciolino was designatedsteward.It was then about 11: 30 a. m.Russoand Desmyter then took Ciolino intoBeazley's office, andtold Beazleythat the drivers, with the exception of Lydon, had votedSometimes spelled Cirone in the transcript.Tony Scarano and the eight men alleged in the complaint to have been discriminatorilydischarged.The tenth city driver, Constantine Distasio,was absent that day.O This finding is based on the uncontradicted testimony of Russo, which we credit. HALL FREIGHT LINES, INC.403to affiliate with the I. B. T.Beazley asked Ciolino if that was so.Ciolino replied that it was.Russo then asked Beazley to give him$45 for 1 month's dues for the nine men. Beazley objected to checkingoff dues for Distasio, who was absent. Ciolino assured him that Dis-tasio would agree.Beazley thereupon gave Russo the $45.10Duringthe interview, Russo left with Beazley three copies of the I. B. T.'sstandard form of contract, signed by officials of the I. B. T.11Workwas then resumed.That evening, when Lydon drove his truck into the terminal afterthe day's work, six or seven of the drivers were waiting for him .12They told Lydon that they did not want the I. B. T. books and thatthey had taken them only because acceptance was "the only way out."They then delegated Lydon to have the C. T. D. officials come to theterminal to get the I. B. T. books and also to take their C. T. D. booksfor safekeeping.3.Tuesday, March 28On the next morning, Tuesday, the men asked Lydon where theC. T. D. officials were. Lydon said that he had not been able to com-municate with them the previous evening.On this morning, themen learned that I. B. T. dues of $5 were to be deducted from theirpay checks.This aroused further dissatisfaction.That evening, themen again waited for Lydon to come in and instructed him to com-municate with the C. T. D. that night. Lydon did so.On the same day, according to the testimony of Beazley and Russo,Beazley gave Russo a signed copy of the contract.13 The I. B. T. sentcopies of the contract, together with hospitalization cards and otherI.B. T. material, to all the drivers 144.Wednesday, March 29On Wednesday morning, Frank Pirkins, a vice president of theC. T. D., went to the terminal. In the presence of the dockmen, all"Although Ciolino denied having said anything during this interview, we credit thetestimony of Beazley and Russo with respect thereto, as did the Trial Examiner.11This finding is based on the uncontradicted testimony of Beazley and Russo12As stated in the intermediate Report, the identity of the men present is not clear.Lydon testified that all the drivers but Belsky were waiting for him and that all presentexcept Scarano went to a nearby tavern to discuss the natterSam Ciohno testified thatall the drivers went to the tavern except Scarano and Laurisch.Belsky did not rememberwhether lie had been at the tavern that night, but said that he might have been.Laurischwas not questioned with respect to this incident.Scarano did not testifyisBeazley, when first called as a witness for the Board, testified that he did not sign thecontract until 2 days after the drivers had left the respondent's employ.Later, both whenrecalled as a witness for the Board and when called as a witness for the respondent, liestated that he signed the contract and gave it to Russo on Tuesday.Russo testified to thesame effect.14This finding is based on the uncontradicted testimony of RussoNone of the driversdenied having received this material.As stated above, however, the record fails to showthat the copies of the contract ,Nhich were sent to them bore any indication of the factthat the contract had actually been executed by the respondent 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe drivers gave Pirkins the I. B. T. books which had been giventhem by Desmyter, and also gave him their C. T. D. books for safe-keeping.Beazley later asked Sam Ciolino what was "up." Ciolinoreplied that the men were dissatisfied and were going back to theC. T. D., and that he did not know what was going to happen. Beazleytold Ciolino, in effect, that they could not be changing back and forth,and that they should make up their minds.Later that afternoon, when Lydon returned to the terminal, I. B. Vofficials Serrone, O'Brien, and Mike Ronan were there. In the pres-ence of Dispatcher Charney, one of the I. B. T. officials asked Lydonwhy the men had surrendered their I. B. T. books. Lydon said thatthey did not want to belong to the I. B. T. Serrone told Lydon that"the mistake that John Russo made was leaving you hang around; ifI had been here I would have chased you off that dock in one second."Just then drivers Scarano and Berndt also arrived at the terminal.Serrone asked Berndt "what was the idea."Berndt referred him toLydon.`Serrone, turning to Lydon, told him that he would be backthe next morning, and further said, "When we take this barn you willnever work in an International barn . . . in [this] country orCanada."That night Sam Ciolino asked Desmyter whether the I. B. T. hadmade a contract with the respondent for the drivers.Desmyter replied"No, that is where I think we slipped up."15.Thursday, March 30On Thursday morning, when the drivers arrived at the terminal,representatives of the I. B. T., Local 710, and the C. T. D. were there.The dockmen, on instructions from Keegan, an, official of Local 710,ceased work and refused to load the drivers' trucks.The drivers thenarranged with Beazley to take out the trucks, make their pick-ups, andtransfer their loads in the street.They worked all day Thursdayunder this arrangement.On Thursday evening, when some of the drivers returned to theterminal, the I. B. T. and C. T. D. officials were waiting for them, andthe dockmen still were not working.Russo, of the I. B. T., toldSlahor, president of the C. T. D., that he would let the drivers decidefor themselves which organization they wanted.Russo, Lydon, andSlahor then polled the men.Three of the drivers, Sam Ciolino, Ingo,and Belsky, were not present at the meeting, but telephoned in whileitwas in progress and gave their votes to Lydon.All but two ofthose polled voted for the C. T. D.Russo then said that although the HALLFREIGHT LINES, INC.405C. T. D. had won, nevertheless, "the dock would still be tied up." 15Some of the drivers then told Beazley of the vote.Later in the evening, Slahor and Ciolino discussed with ManagerBeazley how the drivers could work if the dockmen remained out.Beazley'told them that they should continue to operate on Friday asthey had on Thursday.6.Friday, March 31When the drivers reported for work Friday morning, officials ofthe'I. B. T. and the C. T. D. were at the terminal. Also present wereseveral police officers who had been summoned by Beazley.Thedrivers' time cards had been removed by Beazley from the time clockrack.Beazley called Russo, Pirkins, Police Lieutenant Barnes, andSam Ciolino to his office and told them that he had colisulted the re-spondent's attorney and the home office.He then told them, in sub-stance, that he did not care what union the drivers belonged to, andthat their jobs were there for them, but that they had voluntarilyselected the I. B. T., that the respondent had made a contract with theI.B. T., and that the drivers would have to abide by the contract andremain members of the I. B. T. Pirkins requested that he tell this tothe men. Beazley then repeated his statements to the drivers.16AfterBeazley had finished, Pirkins told the drivers that those who wishedto remain with the I. B. T. should stay, and that those who did notshould go with him to the C. T. D. hall. The eight drivers named inthe complaint left the terminal with Pirkins.Distasio and Scaranoremained.B. Conclusions as to the alleged unfair labor practicesThe complaint alleges,inter alia,that the respondent, on or about,March 28, 1944, entered into, and thereafter enforced, a collectivebargaining contract with the I. B. T., requiring membership in theI.B. T. as a condition of employment of its city drivers, although the15The above findings are based on the mutually corroborative testimony of Lydon andCovelli, supported, insofar as their votes were concerned, by the testimony of Sam Ciolino,Ingo, and Belsky.Although Berndt, Laurisch, and Charles Ciolino were witnesses, theydid not testify regarding the poll ; but all three, according to the testimony of Lydon andCovelli,were present and voted for the C T DDistasio and Scarano, the two driverswho voted for the I B. T , were not called as witnessesRusso admitted that he was atthe dock on Thursday afternoon, but denied that he had a meeting with the drivers ortalked with Slahor.He further testified that, so far as lie knew, no vote was taken at anytime on Thursday.On the record as a whole, we do not credit his testimony as to thisincident.IBAs stated in the Intermediate Report, the testimony as to what Beazley said onFriday morning is conflicting.witnesses for the respondent and for the I B T. deniedthat Beazley told the men that they would have to remain with the I B. T. On therecord as a whole, however, it seems clear, and we find, as did the Trial Examiner, thatBeazley informed the men, in substance, that continued membership in the I. B. T. was acondition of their further employment, 406DECISIONS OF NATIONALLABOR RELATIONS BOARDC. T. D. was then, and for approximately 20 years had been, the dulydesignated collective bargaining representative of said drivers; thaton or about the same date the respondent terminated the employmentof eight named drivers because of their refusal to join the I. B. T.;and that the respondent thereby violated Section 8 (1) and (3) ofthe Act.The respondent admits the execution of the contract, butdenies that the C. T. D. was, at the time, the collective bargainingrepresentative of its drivers, on the ground that they had, on March27, designated the I. B. T. as such representative.On the facts setforth above, we agree with this contention.Thus, the record showsthat on Monday, March 27, Russo, the I. B. T. representative, con-ducted a poll of the respondent's city drivers,17 with the acquiescenceof representatives of C. T. D.; that in the poll a majority of the driversvoted for the I. B. T. and others agreed to abide by the majority'sdecision; that the representatives of the C. T. D. then left; and thatthe respondent was thereupon notified of the result of the poll.Al-though six of the drivers testified that they voted for the I. B. T. be-cause of the pressure to which they were subjected and in order toreturn to work, the record establishes that there was no violence, threatof violence, or fraud involved, and that the so-called "pressure" con-sisted merely of the presence of, and solicitation by, several I. B. T.organizersand the fact that the dockmen had stopped work, thus tyingup the dock.We do not regard this conduct as sufficient to vitiate theconsent of the employees involved."'We therefore find that the votefor the I. B. T. on March 27 constituted a valid designation of thatorganization as the collective bargaining representative of the drivers.Further, we agree with the Trial Examiner, and we find, that in thesecircumstances, the acquiescence of the C. T. D. officials to the pollingof the men and Beazley's acceptance of the I. B. T. as exclusive repre-sentative constituted a rescission by mutual assent of the contractbetween the respondent and the C. T. D.The respondent further contends that it did not discharge any ofthe drivers, but that they voluntarily left its employ.As found above,however, Manager Beazley, on March 31, informed them that mem-bership in the I. B. T. was a condition of their further employment.The imposition of this condition would clearly be illegal under theAct, and tantamount to a discriminatory discharge, unless the respond-ent had, at the time, a valid contract with the I. B. T. under which itwas 0rivileged to require membership in that organization 1911As found below, these drivers constitute an appropriate bargaining unit.18 See N.L. R B v Dahlstrom Metallic DoorCo , 112 F. (2d) 756 (C C A. 2);N. L. R. B.v Karp Metal ProductsCo, 134 F (2d) 954 (C. C. A 2), cert den. 322 U. S 72619 Section 8 (3) of the Act, which makes it an unfair labor practice for an employer bydiscrimination in regard to hire or tenure of employment to encourage or discouragemembership in any labor organization, specifically provides that "nothing in this Act . . .shall preclude an employer from making an agreement with a labor organization (notestablished,maintained,or assisted by any action defined in this Act as an unfair labor HALL FREIGHT LINES, INC.407The Trial Examiner's conclusion that the respondent was not priv-ileged to impose the condition in question, and that its conduct wastherefore violative of the Act, is based on the following findings: (1)that the contract between the respondent and the I. B. T. was signednot on Tuesday, March 28, as claimed by the respondent and the I. B.T., but sometime after the employees had conveyed to Beazley theirintention not to remain affiliated with the I. B. T., or that, if signedon March 28, it was revoked by the subsequent conduct of the parties;and (2) that in any event, although the contract provided for mem-bership in the I. B. T. as a condition of hiring, it did not require main-tenance of membership. For the reasons given below, we do not agreewith these findings.Although the copy of the contract which was produced at the hear-ing was undated, the complaint alleges, and the respondent in its an-swer admits, that it was executed on or about March 28, 1944, andboth Beazley and Russo testified that it was signed by Beazley anddelivered by him to Russo on Tuesday, March 28. As set forth above,however, Beazley had previously testified that he did not sign the con-tract until 2 days after the drivers had left the respondent's employ.The Trial Examiner's finding that it was not signed until after theemployees had conveyed to Beazley their intention not to remain affili-ated with the I. B. T. is based on this statement by Beazley, on Cio-lino's testimony that Desmyter, on Wednesday night, March 29, toldhim that the I. B. T. had not secured a contract with the respondent,on the fact that the drivers were not informed of any contract beforeFriday, and on a finding that Beazley's actions on Wednesday andThursday were inconsistent with the hypothesis that the agreementhad then been signed. On the. record as a whole, we are not convincedthat Beazley's failure to inform the drivers of the contract or his otherconduct during the period in question was inconsistent with his havingsigned the contract on Tuesday, nor do we consider the other factorsrelied on by the Trial Examiner as sufficient, particularly in view of thefact that the pleadings raised no issue as to the exact date of the exe-cution of the contract, to sustain the burden of establishing that thecontract was not signed until after March 28.The Trial Examiner further finds, however, that even assuming thatthe contract was signed on March 28, it was thereafter revoked by theconduct of the parties.Although this finding is supported to someextent by the evidence that Russo, on Thursday, March 30, agreed tolet the drivers decide for themselves which organization they wanted,we find in Beazley's conduct no evidence that the respondent intendedpractice)to require, as a condition of employment,membership therein, if such labororganization is the representative of the employees as provided in section 9 (a), in theappropriate collective bargaining unit covered by such agreement when made"SeeMatterof GrahamShipRepair Co.,63 N. L. R. B. 542. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDor agreed to revoke the contract.On the contrary, as soon as Beazleylearned, late on Thursday, of the drivers' vote for the C. T. D., heconsulted with the respondent's home office and with its attorney, andon the following morning clearly stated to the drivers and to the rep-resentatives of the two unions the respondent's position that the con-tract with the I. B. T. was in effect.We also disagree with the Trial Examiner's finding that, althoughthe contract provided for membership in the I. B. T. as a condition" ofhiring, it did not require maintenance of membership.The relevantprovision of the contract is as follows :The employer agrees to hire only members of Local 705, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, A. F. L., carrying the regular working cardof the Union. Should necessity require it and extra chauffeursare needed, and the Union is unable to supply the demand, theemployer will have the authority to employ such help as he re-quires .. .While this language is susceptible of the strict construction given itby the Trial Examiner, we note that the C. T. D. contract, which con-tained an identical provision, was apparently regarded as a closed-shop-contract.Furthernmore, the complaint alleges, and the respondent'sanswer admits, that the contract provided for "membership in theI. B. T. as a condition of employment," and the amended charge, uponwhich the complaint was issued, alleges that the respondent signed "aclosed-shop contract with the I. B. T." On the record as a whole, weare convinced, and we find, that the provision quoted above was in-tended by the parties, and was understood by the employees, to requiremembership in the I. B. T. as a condition both of hiring and of con-tinued employment.Since the I. B. T. was, on March 28, the duly designated representa-tive of the respondent's city drivers, and since there is no evidencethat it was an organization established, maintained, or assisted by anyunfair labor practices on the part of the respondent, we find that thecontract of March 28, 1944, between the respondent and the I. B. T.,providing for membership in the I. B. T. as a condition of employ-ment of said drivers, was a valid contract.We therefore further findthat the respondent's conduct in executing and enforcing said contractand in requiring membership in the I. B. T. as a condition of employ-ment did not constitute discrimination, within the meaning of Section8 (3) of the Act, or interference, restraint, and coercion, within themeaning of Section 8 (1).The complaint further alleges that on or about March 28, 1944, therespondent refused to bargain collectively with the C. T. D. as the rep-resentative of the respondent's city drivers, although the C. T. D. was HALL FREIGHT LINES, INC.409the representative of said drivers in an appropriate collective bargain-ing unit.The Trial Examiner has found, and we agree, that thealleged unit, composed of all city drivers at its Chicago terminal, isappropriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act, but that the evidence is insufficient toestablish that the C. T. D. was, at the time of the alleged refusal tobargain, the representative of the employees in the unit.No excep-tions have been filed to these findings.We therefore find, as did theTrial Examiner, that the respondent has not refused to bargain collec-tively with the C. T. D. as the representative of its employees, withinthe meaning of Section 8 (5) of the Act.Since we have found that the respondent has not engaged in theunfair labor practices alleged in the complaint, we shall dismiss thecomplaint in its entirety.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS or LAw1.The operations of the respondent, Hall Freight Lines, Inc.,Chicago, Illinois, occur in commerce, within the meaning of Section 2(6) of the Act.2.Chicago Truck Drivers, Chauffeurs and Helpers Union of Chicagoand Vicinity, Local 705, and International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Local 705, A. F.L., are labor organizations, within the meaning of Section 2 (5) ofthe Act.3.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (1), (3), and (5) of the Act, as alleged in thecomplaint.ORDERUpon the basis of the foregoing findings of fact, conclusions of law,and the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor Relations Boardorders that the complaint against the respondent, Hall Freight Lines,Inc., Chicago, Illinois, be, and it hereby is dismissed.MR. JOHN M. HOUSTON took no part in the consideration of theabove Decision and Order.